t c summary opinion united_states tax_court charles a brown jr and linda l brown petitioners v commissioner of internal revenue respondent docket no 18198-03s filed date charles a brown jr for petitioners robert f saal for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an addition_to_tax under sec_6651 of dollar_figure after respondent’s concession that petitioners are entitled to an education credit of dollar_figure the issues are whether petitioners are entitled to deduct certain schedule c profit or loss from business business_expenses under sec_162 relating to a part-time law practice of petitioner charles a brown jr mr brown entitled to deduct a greater amount of charitable_contributions under sec_170 than allowed by respondent and liable for the addition_to_tax under sec_6651 for failing to timely file their return at the time the petition was filed petitioners resided in westfield new jersey background mr brown has been an attorney for years in he worked full-time for a company called mecca and part-time with his own law practice petitioner linda l brown mrs brown operated a child day care services business each filed a schedule c for the respective business but only items concerning mr brown’s schedule c are in dispute mr brown’s schedule c for reflected the following gross_income less car and truck insurance other than health rent or lease utilities dollar_figure big_number big_number big_number big_number the insurance amount includes car homeowner’s and life_insurance expenses the amounts claimed as a deduction under car and truck and rent or lease are for expenses for a leased acura the amount deducted under utilities relates to expenses from mr brown’s home_office petitioners also deducted dollar_figure in charitable_contributions on date petitioners timely requested an extension for the filing of their return the filing_date was extended to date petitioners’ return was filed on date upon examination respondent disallowed the following amounts claimed as deductions on mr brown’s schedule c dollar_figure of the car and truck expenses dollar_figure of the insurance expenses dollar_figure of the rent or lease expenses and the entire dollar_figure of utilities expenses respondent also disallowed dollar_figure of the claimed deduction for charitable_contributions respondent issued a notice_of_deficiency to petitioners for on date determining an income_tax deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for failure_to_file a tax_return or to pay a tax penalty a schedule c expenses discussion sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business if the taxpayer maintains records or other proof sufficient to substantiate the expenses sec_162 sec_6001 sec_1 a income_tax regs sec_274 however provides more stringent substantiation requirements for certain expenses and requires that the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the time and place of the travel and the business_purpose of the expense the deductions that fall within sec_274 include expenses with respect to any listed_property as defined in sec_280f sec_274 listed_property includes passenger automobiles any computer_or_peripheral_equipment and any cellular telephone or other similar telecommunications equipment sec_280f sec_7491 concerning burden_of_proof is not applicable here because petitioners have not satisfied the substantiation requirements sec_7491 passenger_automobile expenses to substantiate the adequate_records requirement for a passenger_automobile a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date based on a reconstructed log provided by mr brown respondent allowed a total of big_number business miles on a leased acura and accordingly allowed a deduction for a percentage of the vehicle’s lease payment insurance and gasoline expenses mr brown did not provide any additional account book diary log statement of expense trip sheets or similar record for the remaining amounts of his vehicle expenses at trial mr brown testified to these expenses with estimations we are generally permitted to approximate the amount of an expense if it is deductible but unsubstantiated bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 no deduction for expenses under sec_274 however may be temporary regulations are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir allowed on the basis of an approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 therefore mr brown’s unsupported testimony as to estimations is not a basis on which we can allow a deduction for these automobile expenses respondent’s disallowance of the remaining amounts claimed for insurance car and truck and rent or lease expenses relating to the acura is sustained home_office petitioners claimed a deduction of dollar_figure for utilities for the portion of their home used as mr brown’s office for his law practice generally no deductions are allowed with respect to the use of a dwelling_unit which is used by the taxpayer as a residence sec_280a a taxpayer may be excepted from this general_rule if the dwelling_unit is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a respondent stipulated that mr brown was engaged in the practice of law in the year respondent’s allowance of even a portion of mr brown’s claimed business_expenses was an act of considerable kindness we question whether mr brown was engaged in the trade_or_business of practicing law from the record and mr brown’s own testimony it does not appear that he conducted his law practice with continuity or regularity or with the primary purpose of making a profit sec_162 see 480_us_23 893_f2d_656 continued we begin by noting that mr brown admitted that he had no written records of these utilities expenses he testified with estimations as to the expenses of local and long distance telephone service a cellular telephone computers and an internet connection the cellular telephone and the computers are subject_to the more stringent substantiation requirements of sec_274 and deduction of these expenses is not allowable based on testimony and estimations alone see murata v commissioner supra golden v commissioner supra mr brown testified that percent of his home’s local_telephone_service was used for his law practice when any charge for basic local_telephone_service is based on the first telephone line provided to any residence of a taxpayer it shall be treated as a personal_expense and is not deductible sec_262 mr brown further testified to the exclusive use of the home_office for purposes of his law practice but he presented no evidence establishing the frequency or regularity with which the home_office was used or the duties he performed there mr brown testified that potential clients would sometimes meet continued 4th cir affg 91_tc_686 mr brown only had one income-producing client during the year at issue and that was the business operated by his wife mrs brown given our finding and conclusion infra p that petitioners did not substantiate the claimed amounts we need not and do not address the issue further with him at his office and sometimes he would travel elsewhere for meetings expenses_incurred for incidental or occasional trade_or_business use are not deductible even if the home_office was used exclusively for such purpose see eg cally v commissioner tcmemo_1983_203 roth v commissioner tcmemo_1981_699 petitioners have not established that the exception to sec_280a applies and respondent’s disallowance of the deduction for utility expenses claimed for the home_office is sustained petitioners also included under insurance expenses a portion of their homeowner’s insurance expense allocated to mr brown’s home_office and life_insurance for mr brown if insurance expenses are directly related to business overhead then they constitute deductible business_expenses under sec_162 28_tc_710 see also green v commissioner tcmemo_1989_599 the life_insurance for mr brown is not directly related to his law practice and the amount representing the homeowner’s insurance expense was not substantiated therefore respondent’s disallowance of the claimed deduction for insurance expenses is sustained if the remaining amount of the utility expenses were properly substantiated and thus allowable the deduction for those expenses would have been limited by sec_280a not to exceed the excess of the gross_income derived from such use of the home_office in the trade_or_business reduced by other expenses of the trade_or_business b charitable_contributions petitioners claimed a total deduction of dollar_figure in charitable_contributions for the year at issue sec_170 provides a deduction for any charitable_contribution made to a qualified donee under sec_170 sec_170 provides record keeping requirements for certain charitable_contributions a deduction for any charitable_contribution of dollar_figure or more will be disallowed unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment prepared by the donee sec_170 the written acknowledgment must include the amount of cash contributed whether the donee organization provided any goods or services in consideration of the donation and a description and good_faith estimate of the value of those goods or services sec_170 a written acknowledgment is contemporaneous if the taxpayer obtains the statement on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing the return sec_170 of the total dollar_figure deducted for charitable_contributions petitioners substantiated dollar_figure with contemporaneous written acknowledgments prepared by the donees of the remaining the written acknowledgments are from the vehicle donation processing center inc and friends of the filipinos dollar_figure respondent allowed another dollar_figure based on mr brown’s explanation for reasonableness mr brown testified that the unsubstantiated dollar_figure was merely an estimate based on my experience and did not introduce anything further regarding the remaining dollar_figure we sustain respondent’s disallowance of the deduction for the remaining unsubstantiated charitable_contributions c addition_to_tax under sec_6651 petitioners’ return was due_date as extended but it was not filed until date sec_6651 imposes an addition_to_tax for failing to file a timely income_tax return determined with regard to any extensions unless such failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 the question whether failure to timely file is due to reasonable_cause and not willful neglect is one of fact and the taxpayer bears the burden_of_proof see sec_6651 rule a 469_us_241 a taxpayer’s failure_to_file is due to reasonable_cause if he or she exercised ordinary business care and prudence and was nevertheless unable to file the return within the time prescribed by law sec_301_6651-1 proced admin regs the parties have stipulated that the return was filed on this date therefore respondent has met his burden of production under sec_7491 regarding the addition_to_tax petitioners assert that a car accident involving mr brown in may of and his resulting surgery prevented the timely filing of their return incapacity on the part of a taxpayer due to physical illness can establish reasonable_cause for failure_to_file timely returns sec_301_6651-1 proced admin regs see also united_states v boyle supra pincite n petitioners have not presented any documentation as to the car accident or mr brown’s surgery or why these events prevented the timely filing of the return we sustain respondent’s determination as to the sec_6651 addition_to_tax reviewed and adopted as the report of the small_tax_case division decision will be entered under rule alternatively mr brown argued that the addition_to_tax was caused by respondent’s failure to follow his instruction to apply his overpayment_of_tax to the next taxable_year we find no merit in this argument as mr brown acknowledged that he received a refund for and the record does not contain any evidence establishing the existence of the overpayment or his instruction to apply it to the next taxable_year moreover at no point do petitioners argue that the return was timely filed
